Citation Nr: 0836527	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  96-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
shoulder disability, evaluated as 20 percent disabling for 
the period from July 24, 1991, through October 11, 2006; and 
evaluated as 40 percent disabling from October 12, 2006.

2.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 decision of 
the RO that, in part, continued and confirmed a 10 percent 
disability rating for the veteran's service-connected left 
shoulder disability.  The veteran timely appealed.

In December 1992, the RO increased the disability evaluation 
to 20 percent for the service-connected left shoulder 
disability, effective July 24, 1991.  Because higher 
evaluations are available for a left shoulder disability, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

These matters also came to the Board on appeal from a June 
1995 decision of the RO that, in part, again denied a 
disability rating in excess of 20 percent for the service-
connected left shoulder disability; and declined to reopen a 
claim for service connection for a psychiatric disability on 
the basis that new and material evidence had not been 
received.

In March 2002 and March 2003, the Board undertook additional 
development of the claims pursuant to the provisions of 
38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 
38 C.F.R. § 19.9 were invalidated.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thus, in July 2003, the Board remanded the 
matters to the RO or VA's Appeals Management Center (AMC) for 
initial consideration of the recently developed evidence and 
further action.   

In June 2006, the Board again remanded the matters for 
additional development.

In May 2008, the RO or AMC increased the disability 
evaluation to 40 percent for the service-connected left 
shoulder disability, effective October 12, 2006.  The claim 
remains on appeal.  AB, 6 Vet. App. at 38.

The issue of whether new and material evidence to reopen a 
claim for service connection for a psychiatric disability has 
been received is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from July 24, 1991, to October 11, 2006, 
the veteran's left shoulder disability has been manifested 
primarily by painful motion and functional loss of the left 
(minor) arm which is equivalent to limited motion at shoulder 
level; ankylosis is not demonstrated.

2.  For the period from October 12, 2006, the veteran's left 
shoulder disability has been manifested primarily by 
additional functional loss of the left (minor) arm with 
repetitive use; the evidence does not reflect nonunion, or 
loss of head of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the veteran's left shoulder disability, for the 
period from July 24, 1991, to October 11, 2006, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table I; 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2007).

2.  The criteria for a disability rating in excess of 40 
percent for the veteran's left shoulder disability, for the 
period from July 24, 1991, to October 11, 2006, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table I; 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2001, May 2004, December 2004, June 2006, and 
December 2006 letters, the RO or AMC notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2006 letter, the AMC specifically notified 
the veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim for an increased rating in June 2006.  
Specifically, he was told to submit evidence of physical and 
clinical findings, results of X-rays, and individual 
statements from those with knowledge and/or personal 
observations who could describe the manner in which his 
disability had worsened.  The May 2008 SSOC also listed each 
applicable diagnostic code and disability rating for an 
impaired shoulder and arm disability, which the veteran 
reasonably could be expected to understand to support his 
claim.

While the veteran has not described the effects that his 
current left shoulder disability has on employment, records 
show that the veteran has been considered disabled by the 
Social Security Administration; and has not engaged in 
substantial gainful employment since October 1970.  The 
veteran has also been represented by a veterans' service 
organization throughout this appeal.  In February 2007, the 
veteran indicated that he had no further information to 
submit.  Accordingly, any notice error is not prejudicial 
because the veteran has demonstrated actual knowledge of the 
information that is necessary to support the claim.  Hence, 
the notice deficiencies do not affect the essential fairness 
of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim decided 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of service treatment records and 
outpatient treatment records; and has arranged for VA 
examinations in connection with the claim decided on appeal, 
reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Evaluation of Left Shoulder Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for recurrent 
dislocation of the left shoulder, effective October 1968.

Disabilities of the shoulder and arm are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran is right-handed; hence, his left shoulder 
is considered the minor upper extremity.

Diagnostic Code 5200 requires ankylosis of scapulohumeral 
articulation-i.e., scapula and humerus move as one piece.  A 
20 percent evaluation is warranted for favorable ankylosis of 
the scapulohumeral articulation of the minor upper extremity. 
Ankylosis is considered to be favorable when abduction is 
possible to 60 degrees and the individual can reach his mouth 
and head. Ankylosis of the scapulohumeral articulation of the 
minor upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation. A 
40 percent evaluation of the minor upper extremity requires 
unfavorable ankylosis. Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 prescribes a 20 percent evaluation for 
limitation of motion of the arm (major or minor) to the 
shoulder level, and for motion of a minor upper extremity 
limited to midway between the side and shoulder level.  A 
maximum 30 percent rating is assignable for the minor upper 
extremity, when motion is limited to within 25 degrees from 
the side.  

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees.  38 C.F.R. § 
4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the 
minor shoulder at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level, or with 
frequent episodes of dislocation and guarding of all arm 
movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  This 
diagnostic code further provides a 40 percent evaluation for 
fibrous union of the minor humerus, a 50 percent evaluation 
for nonunion (false flail joint) of the minor humerus, and a 
70 percent evaluation for loss of the head of the minor 
humerus (flail shoulder).

A maximum 20 percent rating is assigned under Diagnostic Code 
5203 for impairment of the clavicle or scapula of the upper 
extremity (minor or major), or for dislocation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.


For the Period from July 24, 1991, to October 11, 2006

The RO assigned a 20 percent disability rating for recurrent 
dislocation of the veteran's left shoulder for the applicable 
period.

The report of an October 1992 VA examination reveals painful 
shoulder movement.  Abduction was limited to 110 degrees.  X-
rays revealed no evidence of significant bony or articular 
abnormality.  Limited strength of the left shoulder was noted 
in December 1994.

During a July 2000 VA examination, the veteran reported 
having no more dislocations of the left shoulder following 
surgery.  He complained of pain, decreased range of motion, 
and weakness of the left shoulder and arm.  Abduction was 
limited to 150 degrees with pain.  X-rays revealed minimal 
degenerative joint disease.
 
For the applicable period, the evidence does not show that 
the veteran's motion of the left arm is limited to within 25 
degrees from the side, even with consideration of functional 
loss due to painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007).  In addition, there is no evidence of 
fibrous union, nonunion, or loss of the head of the humerus 
to warrant an increased disability rating under provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Lastly, there is no 
evidence of ankylosis; the veteran can still move his left 
shoulder and arm, although painful.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative.  In this case, the Board finds no provision 
upon which to assign a higher rating.  Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.  

For the Period from October 12, 2006

During the October 2006 VA examination, the veteran reported 
severe flare-ups of joint disease, occurring 2 or 3 times 
monthly.  He reported functional impairment in performing 
mechanics work on cars or other activities.  Precipitating 
factors included left shoulder pain, standing up from a 
chair, lifting objects, and sleeping or watching television 
on his left shoulder.  

Forward flexion and abduction were limited to 90 degrees with 
pain.  There was additional limitation of motion with 
repetitive use due to pain.  The examiner also noted 
bursitis, crepitus, deformity, tenderness, tendonitis, 
painful movement, instability, abnormal motion, and guarding 
of movement.  Favorable ankylosis of the left shoulder was 
noted.  The examiner commented that the veteran's daily 
activities-such as grooming, exercise, and chores-were 
limited.

For the applicable period, functional factors, painful 
motion, and ankylosis have been considered by the RO or AMC 
in the assignment of the 40 percent disability rating, which 
is equivalent to unfavorable ankylosis with abduction limited 
to 25 degrees from side.  This is the maximum rating for the 
minor upper extremity under Diagnostic Code 5200.  Here, the 
evidence does not reflect nonunion, or loss of head of the 
humerus to warrant a disability rating in excess of 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

There is no basis for a rating in excess of 40 percent based 
on limitation of motion as there is no higher schedular 
rating based on limitation of motion of the shoulder.  See 
Johnston v. Brown, 10 Vet.App. 80 (1997).

Extraschedular Consideration

There is no showing that the veteran's service-connected left 
shoulder disability has resulted in so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased rating for the veteran's left shoulder 
disability is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In June 2006, the Board remanded this matter to provide the 
veteran with a VCAA notice letter of such specificity 
required for a new and material evidence claim.  
Specifically, VCAA notice in a new and material evidence 
claim (1) must notify a claimant of the evidence and 
information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In this case, a July 1971 rating decision denied service 
connection for a psychiatric disability as there was no 
showing of pertinent disability in service, or medical 
evidence linking a psychiatric disability to service. The 
veteran did not file a notice of disagreement in that 
decision. The veteran sought to reopen his claim on numerous 
occasions; each time, citing the absence of new and material 
evidence, the RO declined to reopen the claim.  The last 
final denial by the RO, prior to the June 1995 denial in 
this appeal, was an April 1982 rating decision.

Although the AMC, in June 2006 and again in December 2006, 
sent a VCAA notice letter to the veteran, each of those 
letters did not notify the veteran of the elements required 
to establish service connection that were found insufficient 
in the last previous final denial.  They mistakenly refer to 
a November 2005 decision as being final, when the last final 
decision is an April 1982 rating action.  VA has not 
satisfied the notification requirements of the VCAA as 
interpreted in Kent.  Under the circumstances, Stegall 
requires that this case be remanded for compliance with the 
prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for a psychiatric 
disability.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claim, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and the 
reasons for the last final decision in 
April 1982 (failure to submit new and 
material evidence to reopen the claim).  
The letter should include an explanation 
of the specific reasons for the prior 
denials of service connection (no showing 
of pertinent disability in service or 
competent evidence linking psychiatric 
disability to service); and of what is 
needed to substantiate the elements 
(i.e., evidence of pertinent disability 
in service and competent evidence showing 
nexus link between psychiatric disability 
and service).
 
2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim to reopen 
on appeal.  If the benefits sought on 
appeal remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


